FILED
                     UNITED STATES COURT OF APPEALS                           OCT 31 2012

                                                                        MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                        U .S. C O U R T OF APPE ALS




WILLIAM THOMPSON,                                 No. 11-73535

              Petitioner - Appellant,             Tax Ct. No. 11905-11L

  v.
                                                  ORDER
COMMISSIONER OF INTERNAL
REVENUE,

              Respondent - Appellee.



Before:      SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Commissioner of Internal Revenue’s motion to amend the opinion is

granted. The memorandum disposition filed on July 5, 2012, is withdrawn. A new

memorandum disposition will be filed concurrently with this order.

       Having not raised an issue of fact or law that would warrant relief,

Thompson’s petition for panel rehearing is denied.

       No further filings will be entertained in this closed appeal.
                            NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                           OCT 31 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

WILLIAM C. THOMPSON,                             No. 11-73535

               Petitioner - Appellant,           Tax Ct. No. 11905-11L

  v.
                                                 MEMORANDUM *
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       William C. Thompson appeals pro se from the Tax Court’s decision

dismissing his appeal concerning tax years 1993-2004 and 2006 for lack of subject

matter jurisdiction. We have jurisdiction under 26 U.S.C. § 7482(a). We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument and, therefore, denies Thompson’s request. See Fed. R.
App. P. 34(a)(2).
de novo. Gorospe v. Comm’r, 451 F.3d 966, 968 (9th Cir. 2006). We affirm.

      We previously issued a memorandum disposition affirming the Tax Court’s

decision dismissing Thompson’s action for lack of subject matter jurisdiction

because no notice of determination had been issued for the tax years in question.

Subsequently, Commissioner of Internal Revenue (“CIR”) filed a motion stating

that, despite its previous representations, a notice of determination had been issued

on August 11, 2009. CIR argued that the Tax Court still lacked jurisdiction

because Thompson did not file a petition with the Tax Court within 30 days of

the notice of determination. Thompson was directed to brief whether, in light of

CIR’s new evidence, the Tax Court had jurisdiction over his action. Thompson did

not respond.

      Accordingly, we conclude that the Tax Court properly determined that it

lacked jurisdiction because Thompson did not file a petition within 30 days of a

notice of determination. See 26 U.S.C. §§ 6320(c), 6330(d)(1) (conferring

jurisdiction to the Tax Court for review of a levy or lien notice only after taxpayer

files a petition for review within 30 days of receiving a determination based upon a

collection due process hearing concerning the taxable period to which the unpaid

tax relates); Gorospe, 451 F.3d at 968 (Tax Court’s subject matter jurisdiction is

statutorily limited by Title 26 of the United States Code).


                                           2                                    11-73535
Thompson’s contentions concerning 26 U.S.C. § 7122 are unpersuasive.

AFFIRMED.




                                 3                                11-73535